Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 10/29/2020 has been carefully considered.  The amendment filed amends all pending claims to be directed to a process of forming a shaped catalyst composition comprising titanium –containing zeolitic material having framework type MWW (hereinafter referred to as “Ti-MWW”).  As a preliminary matter, the examiner notes that the evidence of record support the finding that catalytic properties are inherent to the Ti-MWW.  
A note on claim construction: Claim 4 refers to “the titanium-containing zeolitic material having framework type MWW” of claim 1.  As the first appearing instance of the term in claim 1 is to the acid treated component of the composition comprising zeolitic material, water, binder and kneading agent, the reference in claim 4 is construed as directed to the post acid treatment product.  To avoid confusion, the examiner suggests claim 4 be amended to make the antecedent basis for the term in claim 4 unmistakable. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0368115 in view of US 8211822.
Example 1 of the reference teaches a method for making a nitric acid treated Ti-MWW composition wherein the Ti-MWW component undergoes an acid pretreatment very similar to the instant claims. The product formed includes a similar particle size distribution, Ti content and Zinc content to that recited in the instant claims. (See paragraphs [0168-9]). The acid treatment step is performed under similar parameters to the instant invention (i.e., treated at 100 C, heated and dried at 140-165 C and calcined at 600 C).
The difference between this particular example of US 2015/0368115 and the instant claims are the processing of the treated Ti-MWW product into an extruded molding.  Paragraphs [0181-0183] teach that the powdered product may be combined with water, a binder (preferably colloidal silica) and plasticizer/pore-former (herein construed as equivalent to a "kneading agent") and shaped to form a molding. No polyethylene oxide is necessarily present. The addition of a (hydrophilic) plasticizer such as methyl cellulose is considered to permit extrusion of the composition.
 Example 3 of US 8211822 teaches a process for preparing a Ti-MWW zeolite for use as a catalyst by combining it with a colloidal silica binder, polystyrene, water and methyl cellulose (an extrusion aid/kneading gent). Example 3 is free of polyethylene oxide.  It would have been 
With respect to claim 10, the similar method for forming the acid treated Ti-MWW material and components of the shaped molding are persuasive evidence that one skilled in the art would expect the product of the reference to exhibit the same properties (including a water absorption capacity of greater than 11%) as the instant invention.  Similarly, with respect to claim 12, the evidence of record supports a finding that a plasticity of no more than 1500N would necessarily follow from a water absorption capacity of greater than 11%.

Applicant argues “US 115 did not investigate, or suggest a reason to investigate, extrusion of the obtained materials nor the relative plasticity thereof US 115 do not provide a basis upon which to select and/or optimize the materials in US 115 were suitable for shaping or not.” 
	The embodiments presented in US 115 require the acid treatment step that the instant specification shows in necessary to obtain a low relative plasticity.  Paragraphs [0181-0183] teach that the compositions of the invention are suitable for forming shaped catalysts.  The specification of the prior art relied upon provides a virtual road-map to one of ordinary skill in 


Claims 1-14 of this application is patentably indistinct from claims 13-16 of Application No. 16/461134. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of copending Application No. 16/461134 (reference 
The instant claims are directed to forming a shaped catalyst composition by shaping a composition comprising an acid treated Ti-MWW.  Claim 13 of copending application 16/461134 is directed to a process including the shaping of an acid treated Ti-MWW.  The evidence of record suggests that the relative plasticity of the composition would be less than 1 due to the use of the acid treated Ti-MWW.  Claims 14-16 of copending application 16/461134 are directed a shapeable composition comprising acid treated Ti-MWW that is disclosed as useful for combining with water, a binder and a polymer to be formed into a shaped catalyst.  An obvious type double patenting rejection is appropriate between an invention and the disclosed intended use of the invention in the reference application.  Se, MPEP 804 IIB 2(a).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID M BRUNSMAN/                                                                                                        Primary Examiner, Art Unit 1732